DISMISS and Opinion Filed November 16, 2015.




                                                In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                        No. 05-15-01122-CV

                     LAWRENCE MICHAEL ZEMANEK AND
                 EXTREME MECHANICAL SERVICES, INC. D/B/A
               ONE HOUR AIR CONDITIONING & HEATING, Appellants
                                      V.
                  HIBU INC. F/K/A YELLOWBOOK INC., Appellee

                      On Appeal from the 162nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-15-00091

                                MEMORANDUM OPINION
                              Before Justices Bridges, Francis, and Myers
                                       Opinion by Justice Myers
       Before the Court is appellants’ motion to dismiss the appeal. Appellants no longer wish

to pursue the appeal. Accordingly, we grant appellants’ motion and dismiss the appeal. See

TEX. R. APP. P. 42.1(a)(1).




                                                     /Lana Myers/
                                                     LANA MYERS
151122F.P05                                          JUSTICE
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

LAWRENCE MICHAEL ZEMANEK AND                        On Appeal from the 162nd Judicial District
EXTREME MECHANICAL SERVICES,                        Court, Dallas County, Texas.
INC. D/B/A ONE HOUR AIR                             Trial Court Cause No. DC-15-00091.
CONDITIONING & HEATING, Appellants                  Opinion delivered by Justice Myers.
                                                    Justices Bridges and Francis participating.
No. 05-15-01122-CV        V.

HIBU INC. F/K/A YELLOWBOOK INC.,
Appellee

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee HIBU INC. F/K/A YELLOWBOOK INC. recover its
costs of this appeal from appellant LAWRENCE MICHAEL ZEMANEK AND EXTREME
MECHANICAL SERVICES, INC. D/B/A ONE HOUR AIR CONDITIONING & HEATING.


Judgment entered this 16th day of November, 2015.




                                             –2–